Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  line 9 of claim 3 discloses “…a magnitude of bumpy feeling perceived by an acting subject…”  It seems “an” is a typographical error (e.g. should be “the”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2006/0175753 A1 to MacIver et al. (MacIver) and U.S. Patent No. US 6,747,631 B1 to Sakamaki et al. (Sakamaki).

MacIver does not expressly disclose the first texture including an S-pole region and an N-pole region; the second surface including an S-pole region and an N-pole region, and the third texture including an S-pole region and an N-pole region. 
Sakamaki discloses a contact object (114) with an S-pole region and an N-pole region (Fig. 15, Col. 17, lines 9-21).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified MacIver with the teaching of 
As to claim 2, MacIver as modified discloses bumpy feeling perceived by an acting subject (user) from the first contact object (34) when the acting subject (user) performs a first action in which the acting subject touches the first contact object (34) and performs an operation for changing a relative positional relation between the first surface (top of 18) and the second surface (bottom of 34) (MacIver’s Figs. 1, 4-5, Par. 29, Sakamaki’s Col. 14, line 66-Col. 15, line 7, 15-20) 
(omit and/or an action for changing the relative positional relation between the first surface and the second surface while keeping the first surface and the second surface close to each other when the first sheet is layered on the first surface side of the base object) and 
2Docket No. 523521USPreliminary Amendmentbumpy feeling perceived by the acting subject from the second contact object when the acting subject performs a second action in which the acting subject touches the second contact object and performs an operation for changing a relative positional relation between the first surface and the third surface (bottom of another 34) (MacIver’s Figs. 1, 4-5, Par. 29, Sakamaki’s Col. 14, line 66-Col. 15, line 7, 15-20) 
(omit and/or an action for changing the relative positional relation between the first surface and the third surface while keeping the first surface and the third surface close to each other when the second sheet is layered on the first surface side of the base object are different from each other, and/or a way of change in shearing stress received by the acting subject from the first contact object when performing the first action and a way of change in shearing stress received by the acting subject from the 
As to claim 3, MacIver as modified discloses the first texture includes a first magnetization region (Sakamaki’s odd columns of 111) and a second magnetization region (Sakamaki’s even columns of 111) whose magnetization patterns are different from each other (Sakamaki’s Fig. 15, Col. 17, lines 9-21), and a magnetization pattern of the first magnetization region (Sakamaki’s odd columns of 111) on the first surface of the base object (Sakamaki’s 111), a magnetization pattern of the second magnetization region (Sakamaki’s even columns of 111) on the first surface of the base object (Sakamaki’s 111), a magnetization pattern of the second texture (Sakamaki’s 113) of the first contact object (Sakamaki’s 114, MacIver’s 34), and a magnetization pattern of the third texture of the second contact object are magnetization patterns (Sakamaki’s odd columns of 111), in which a magnitude of bumpy feeling perceived by an acting subject from the first contact object when the acting subject touches the first contact object and performs an operation for changing a relative positional relation between the first surface and the second surface (MacIver’s Figs. 1, 4-5, Par. 29, Sakamaki’s Col. 14, line 66-Col. 15, line 7, 15-20) 
(omit and/or an action for changing the relative positional relation between the first surface and the second3Docket No. 523521USPreliminary Amendment surface while keeping the first magnetization region on the first surface of the base object and the second surface close to each other in a state that the first sheet is layered on the first surface side of the base object is smaller than a or the action for changing the relative positional relation between the first surface and the second surface while keeping the second magnetization region on the first surface of the base object and the second surface close to each other in the state that the first sheet is layered on the first surface side of the base object), and 
a magnitude of bumpy feeling perceived by the acting subject (user) from the second contact object (MacIver’s 34, Sakamaki’s 114) when the acting subject (user) touches the second contact object and performs an operation for changing a relative positional relation between the first surface and the third surface (MacIver’s Figs. 1, 4-5, Par. 29, Sakamaki’s Col. 14, line 66-Col. 15, line 7, 15-20) 
(omit and/or an action for changing the relative positional relation between the first surface and the third surface while keeping the first magnetization region on the first surface of the base object and the third surface close to each other in a state that the second sheet is layered on the first surface side of the base object is equal to or larger than a magnitude of bumpy feeling perceived by the acting subject from the second contact object when the acting subject touches the second contact object and performs the operation for changing the relative positional relation between the first surface and the third surface and/or the action for changing the relative positional relation between the first surface and the third surface while keeping the second magnetization region on the first surface of the base object and the third surface close to each other in the state that the second sheet is layered on the first surface side of the base object).  It would 
As to claim 4, MacIver as modified discloses the first texture includes a first magnetization region (Sakamaki’s odd columns of 111) and a second magnetization region (Sakamaki’s even columns of 111) whose magnetization patterns are different from each other (Sakamaki’s Fig. 15, Col. 17, lines 9-21), and a magnetization pattern of the first magnetization region (Sakamaki’s odd columns of 111) on the first surface of the base object (Sakamaki’s 111), a magnetization pattern of the second magnetization region (Sakamaki’s even columns of 111) on the first surface of the base object (Sakamaki’s 111), a magnetization pattern of the second texture (Sakamaki’s 113) of the first contact object (Sakamaki’s 114, MacIver’s 34), and a magnetization pattern of the third texture of the second contact object are magnetization patterns (Sakamaki’s odd columns of 111), in which 
(omit or a maximum value of shearing stress received by an acting subject from the first contact object when the acting subject touches the first contact object and performs an operation for changing a relative positional relation between the first surface and the second surface and/or an action for changing the relative positional relation between the first surface and the second surface while keeping the first magnetization region on the first surface of the base object and the second surface close to each other in a state that the first sheet is layered on the first surface side of the base object is smaller than a maximum value of shearing stress received by the acting subject from the first contact object when the acting subject touches the first contact or) 
the action for changing the relative positional relation between the first surface (MacIver’s top of 18) and the second surface (bottom of 34) (Figs. 3-5, Pars. 29-30) while keeping the second magnetization region (Sakamaki’s even columns of 111) on the first surface of the base object (MacIver’s 18) and the second surface (MacIver’s bottom of 34) close to each other in the state that the first sheet (Sakamaki’s another 26 is layered on the first surface side of the base object (MacIver’s Figs. 1, 4-5, Par. 29, Sakamaki’s Col. 14, line 66-Col. 15, line 7, 15-20), and 
(omit or a maximum value of shearing stress received by the acting subject from the second contact object when the acting subject touches the second contact object and performs an operation for changing a relative positional relation between the first surface and the third5Docket No. 523521USPreliminary Amendment surface and/or an action for changing the relative positional relation between the first surface and the third surface while keeping the first magnetization region on the first surface of the base object and the third surface close to each other in a state that the second sheet is layered on the first surface side of the base object is equal to or larger than maximum value of shearing stress received by the acting subject from the second contact object when the acting subject touches the second contact object and performs the operation for changing the relative positional relation between the first surface and the third surface and/or) 
the action for changing the relative positional relation between the first surface (MacIver’s top of 18) and the third surface (bottom of 34) (Figs. 3-5, Pars. 29-30) while keeping the second magnetization region (Sakamaki’s even columns of 111) on the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0024464 A1 to West et al. teaches a pointing device with a magnetic field over which a magnetic disc laterally travels in response to force applied by a user, and a plurality of sensors to detect the location of the magnetic disc relative to the magnetic field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692